  Case 8:20-cv-00702-JVS-ADS Document 27 Filed 07/08/20 Page 1 of 1 Page ID #:482

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00702JVS(ADSx)                                                Date     July 8, 2020

 Title             TCT Mobile (US) Inc. et al v. Cellular Communications Equipment LLC


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                     None
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] MINUTE ORDER VACATING MOTION TO
                        DISMISS [17]


       On June 22, 2020 plaintiffs filed a First Amended Complaint. ECF No. 20. On
July 6, 2020, Defendant Cellular Communications Equipment LLC (“CCE”) filed a
Renewed Motion to Dismiss or in the Alternative, Stay the Action. ECF No. 23. The
Court therefore VACATES the hearing on CCE’s motion to dismiss or in the alternative,
to stay the action, set for July 13, 2020 as MOOT.




                                                                                                           :       0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                           Page 1 of 1
